DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23, 26-31, 33-36, and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In lines 6 and 7 of the claim “at least one baffle projecting beyond a contour of the of the inner wall” appears to be in error for - - at least one baffle projecting beyond a contour of the inner wall.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 30, 33, 34, 36, 38, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, it is unclear how “the at least one baffle” introduced in dependent claim 21 comprises a surface which is formed orthogonally in relation to the contour of the inner wall of the second housing part and let alone with both the first and second housing parts. 
Regarding claim 30, it is unclear how “the at least one baffle” introduced in dependent claim 21 comprises at least one surface which is inclined in relation to the contour of the inner wall of the second housing part, and let alone with both the first and second housing parts. 
Regarding claim 33, it is unclear how “the at least one baffle” introduced in dependent claim 21 is formed in one piece with the second housing part, and it is not possible based on the disclosure to be formed in one piece with both the first and second housing parts. 
Regarding claim 34, it is unclear how “the at least one baffle” introduced in dependent claim 21 is fastened on the second housing part by mechanical fasteners. 
Regarding claim 36, the limitation “the at least one baffle” is limited to being “upstream of a gap between the exit opening of the first housing part and the entry opening of the closure part”, but the claim also limits “the at least one baffle” to projecting from a contour of the inner wall of the second housing part is unclear what the applicant is referring to since such a limitation is not possible based on the previous limitation and renders the claim indefinite.
Regarding claim 51, the limitation “the at least one baffle” is limited to “being formed in one piece with the closure part” is unclear what the applicant is referring to since such a limitation is not possible since the previous dependent claim 21 limited “the at least one baffle” to projecting beyond a contour of the inner wall of the first housing part”, hence renders the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 21, 23, 26-28, 31, 35, and as far as they are definite 29, 30, 33, 36, 38 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stalder et al. (U.S. Patent No. 4,546,788).
Regarding claim 21, Stalder et al. disclose a single-gate or double gate valve (Figs. 1-7) comprising; a housing (1) with a first housing part (1a) having an inner wall (Fig. 1); a second housing part (1b) having an inner wall (Fig. 1); and a closure part (7) which is arranged in a movable manner (Column 2 lines 37-52) between the first housing part (1a) and the second housing part (1b), the closure part (7) having an inner wall (Fig. 2); and at least one baffle (5) projecting beyond a contour (Fig. 5) of the of the inner wall (Fig. 7) of the first housing part (1a); wherein, in an open position (Fig. 5) of the valve (20), an exit opening (Fig. 1) of the first housing part (1a) is assigned to an entry opening (created by the bottom inner portion of 7) of the closure part (7) and an exit opening (created by the bottom rear portion of 7) of the closure part (7) is assigned to an entry opening (Fig. 1) of the second housing part (1b),wherein the at least one baffle (5) is fastened on the first housing part (1a), to provide erosion protection; wherein the at least one baffle (5) is positioned up stream of a gap (Fig. 1) between the exit opening (Fig. 1) of the first housing part (1a) and the entry opening (Fig. 5) of the closure part (7) when the valve (20) is moved to open position (Fig. 5) and causes a through-going flow of a material fed into the valve (20) to be braked or reduced and partially deflected (Column 3 lines 28-55) away from the inner wall of the first housing part (1a).
Regarding claim 23, Stalder et al. disclose the valve (Figs. 1-7) wherein the closure part (7) comprises a pipe bridge (Fig. 2), wherein, in an open position (Fig. 5) of the valve (20), the pipe bridge 
Regarding claim 26, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) is arranged on the inner wall (Fig. 1) of the first housing part (1a) and/or at least one baffle (5) is arranged on the inner wall (Fig. 1) of the second housing part (1b).
Regarding claim 27, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) is arranged in a peripheral region (Fig. 7) of the exit opening (Fig. 1) of the first housing part (1a).
Regarding claim 28, Stalder et al. disclose the valve (Figs. 1-7) wherein at least one baffle (5) comprises at least one plate-like part (Fig. 1).
Regarding claim 29, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) comprises at least one surface (Fig. 1) which is formed orthogonally in relation to the contour (Fig. 7) of the inner wall (Fig. 1) of the first housing part (1a) and/or of the inner wall (Fig. 1) of the second housing part (1b).
Regarding claim 30, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) comprises at least one surface (Fig. 7) which is inclined in relation to the contour of the inner wall (Fig. 1) of the first housing part (1a) and/or of the inner wall (Fig. 1) of the second housing part (1b).
Regarding claim 31, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) comprises at least one curved surface (Fig. 7).
Regarding claim 33, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) is formed in one piece (Fig. 7) with the first housing part (1a) or the second housing part (1b).
Regarding claim 35, Stalder et al. disclose a method of use of the valve (Figs. 1-7) in a cracking or coking process (Column 1 lines 11-20).
Regarding claim 36, Stalder et al. disclose a method of avoiding erosion in a valve (Figs. 1-7) with a first housing part (1a) having an inner wall (Fig. 1), with a second housing part (1b) having an inner wall (Fig. 1) and with a closure part (7) which is arranged in a movable manner (Column 2 lines 37-52) between the first housing part (1a) and the second housing part (1b) and has an inner wall (Fig. 2), wherein, in an open position (Fig. 5) of the valve (20), an exit opening (Fig. 1) of the first housing part (1a) 
Regarding claim 38, Stalder et al. disclose the method wherein the closure part (7) comprises a pipe bridge (Fig. 2), wherein, in an open position of the valve (20), the pipe bridge (Fig. 2) can be arranged in a connecting manner (Fig. 1) between the first housing part (1a) and the second housing part (1b), and wherein the inner wall of the closure part (7) forms an inner wall of the pipe bridge (Fig. 2).
Regarding claim 51, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) is formed in one piece (Fig. 7) with (as far as this claim is definite) the closure part (7).

Claim(s) 21, 32, and as far as it is definite 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fye (U.S. Patent No. 5,014,730).
Regarding claim 21, Fye discloses a single-gate or double gate valve (Figs. 1-5) comprising; a housing (12) with a first housing part (left portion of 12) having an inner wall (Fig. 5); a second housing part (34) having an inner wall (Fig. 5); and a closure part (16) which is arranged in a movable manner (Column 2 lines 20-27) between the first housing part (left portion of 12) and the second housing part (34), the closure part (16) having an inner wall (Fig. 5); and at least one baffle (92) projecting beyond a contour (Fig. 4) of the of the inner wall (Fig. 5) of the first housing part (left portion of 12); wherein, in an 
Regarding claim 32, Fye discloses the valve (Figs. 1-5) wherein the at least one baffle (92) comprises an erosion-resistant coating (cast stainless steel disclosed in Column 2 lines 20-27).
Regarding claim 34, Fye discloses the valve (Figs. 1-5) wherein the at least one baffle (92) is fastened (41) on the first housing part (left portion of 12).

Claim(s) 41-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderburg et al. (U.S. Patent No. 4,354,663).
Regarding claim 41, Vanderburg et al. disclose a single-gate or double gate valve (Figs. 1-5) comprising: a housing (52) with a first housing part (64) having an inner wall (Fig. 3); a second housing part (66) having an inner wall (Fig. 3); and a closure part (76) which is arranged in a movable manner between the first housing part (64) and the second housing part (66), the closure part (76) having an inner wall (Fig. 4); and at least one baffle (at 82) projecting beyond a contour (Fig. 4) of the inner wall of the closure part (76); wherein, in an open position of the valve (50), an exit opening (Fig. 3) of the first housing part (64) is assigned to an entry opening (80) of the closure part (76) and an exit opening (80) of the closure part (76) is assigned to an entry opening (Fig. 3) of the second housing part (66), wherein the at least one baffle (at 82) is fastened on the closure part (76) to provide erosion protection; wherein the at least one baffle (at 82) is positioned up stream of a gap (Fig. 3) between the exit opening (80) of the closure part (76) and the entry opening (Fig. 3) of the second housing part (66) when the valve (50) is 
Regarding claim 42, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) projects beyond a contour (Fig. 4) of the inner wall of the closure part (76).
Regarding claim 43, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the closure part (76) comprises a pipe bridge (Fig. 4), wherein, in an open position of the valve (50), the pipe bridge (Fig. 4) arranged in a connecting manner between the first housing part (64) and the second housing part (66), and wherein the inner wall of the closure part (76) forms an inner wall of the pipe bridge (Fig. 4).
Regarding claim 44, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) is arranged in a peripheral region (Fig. 4) of the entry opening (80) of the closure part (76).
Regarding claim 45, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) is arranged in a peripheral region (Fig. 4) of the exit opening (80) of the closure part (76).
Regarding claim 46, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) comprises at least one plate-like part (Figs. 3-4).
Regarding claim 47, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) comprises at least one surface (Fig. 4) which is formed orthogonally (Fig. 4) in relation to the contour of the inner wall of the closure part (76).
Regarding claim 48, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) comprises at least one surface which is inclined (Fig. 4) in relation to the contour of the inner wall of the closure part (76). 
Regarding claim 49, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) comprises at least one curved surface (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderburg et al. (U.S. Patent No. 4,354,663).
Regarding claim 50, Vanderburg et al. discloses the essential features of the claimed invention but lacks disclosure wherein the at least one baffle comprises an erosion-resistant coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an official notice to modify the material of the at least one baffle of Aoki to have an erosion-resistant coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 52, Vanderburg et al. disclose the essential features of the claimed invention but lacks disclosure wherein the at least one baffle is fastened on the closure part by mechanical fasteners. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the baffle within the closure part to be separable from the closure part with fastening means, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753